DETAILED ACTION
Response to Amendment
The amendment filed 02/10/2022 has been entered.
Claims 20-26 are new.
Claims 11-19 are cancelled. 
Claims 8-10 are amended.
Claims 8-10 and 20-26 are pending.

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain new matter and lack support in the specification. Regarding claim 20 there is no mention of second directions in the specification. Regarding claim 23 there is no mention of acoustic intensity in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 recites the limitation "a plurality" in claim 10 instead of "the plurality".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the claim language is indefinite as a person of ordinary skill would not be able to clearly ascertain the boundaries of the claimed invention. The claim could mean the direction of the wave vector is reversed or it can simply mean there is a focus point that is different from the focus location or point of interest which would naturally result in a different direction since the point itself is different. Or it can mean the wave vector is different but that would not narrow the claim as claim 8 has the vector based on the point and direction. Any vector or it can mean there is more than one point being focused on which would naturally result in different vectors and directions. For purpose of compact prosecution, examiner in interpreting claim 20 to mean calculation of a vector with a different location as a different location would naturally result in a different direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappus (ICS V25; July 2018; Pages 1-6).
Regarding claim 8, Kappus[Abstract; Section I, II; Fig 2] discloses a focus system comprising[Abstract; Section I, II; Fig 2] 
a transducer array having a plurality of ultrasonic transducers with known relative positions and orientations[ Abstract; Section I];
a control field generated by the transducer array having a known spatial relationship relative to the transducer array[Section II- has acoustic field and focus points and control points];
a point of interest in the control field[Section II has focus points];
wherein the focus system defines the direction of energy flux at the point of interest and expressing it as a wave vector[Section II has calculation of vectors and pressure profile];
wherein the focus system defines a desired spatial size of an acoustic region around the point of interest in a plane normal to the wave vector[Section II has calculation of vectors and pressure profile; Fig 2 on page 5]; 
wherein the focus system estimates a relationship between the spatial size of the acoustic region at the point of interest and a focus location along a line defined by a geometric center of the array and proceeding into the control field along the wave vector[Section II has various equations to get the wave for the control field with pressure output of array relative to center of array as well as vector calculations]; 

wherein the focus system drives the ultrasonic transducers to create a focus at the focus location[Abstract].  
Regarding claim 9, Kappus discloses the wave vector is derived through a solution to a wave equation for the control field. [Section II has various equations to get the wave for the control field].  
Regarding claim 10, Kappus discloses the wave vector is derived through a weighted sum of wave vectors from a plurality of ultrasonic transducers. [Section II has various equations to get the wave for the control field with sum of vectors].  
Regarding claim 20, Kappus discloses wherein the wave vector is derived from a second direction between a focus point of the control field and the geometric center of the array[Section II has calculation of vectors and pressure profile for various locations].
Regarding claim 21, Kappus discloses wherein the estimate of the relationship between the spatial size of the acoustic region at the point of interest and the focus location along the line defined by the geometric center of the array includes generating a volume by determining the distance between a focus point of the control field and the geometric center of the transducer array using an imaginary boundary through edges of the transducer array converging through the focus point. [Abstract and Section I disclose volume and Section II has various equations to get the wave 
Regarding claim 23, Kappus discloses wherein the spatial size of the acoustic region is calculated using at least one of estimated acoustic pressure estimated acoustic intensity[Section II has various equations to get the wave for the control field with calculations of acoustic pressure].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kappus (ICS V25; July 2018; Pages 1-6) as applied to claims 8 and 23 above, and further in view of Vertikov (US 20160374562 A1).
Regarding claim 22, Kappus does not explicitly teach wherein the estimate of the relationship between the spatial size of the acoustic region at the point of interest and the focus location along the line defined by the geometric center of the array includes a gaussian optics approximation. 

It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic system in Kappus in view of using Gaussian optics to have alternate ways to perform the method. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 24, Kappus does not explicitly teach wherein the spatial size of the acoustic region is defined by at least one of: full width half max, length above a threshold value, and a gaussian waist.[Though the use of thresholds and optimum or workable ranges would be known in the art].
Vertikov teaches wherein the spatial size of the acoustic region is defined by at least one of: full width half max[0136 has FWHM], length above a threshold value, and a gaussian waist[0174 has waist in the application regarding gaussian optics]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic system in Kappus in view of using Gaussian optics better focus the beam using FWHM or a Gaussian waist. Additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering a threshold value for optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus (ICS V25; July 2018; Pages 1-6).
Regarding claim 25, Kappus does not explicitly teach wherein the focus location is further from the geometric center of the array than the point of interest. [However arbitrarily choosing a location that is an optimum distance from the focus point would be routine for a person of ordinary skill].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a location that would be at an optimum distance from the control point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.) 
Regarding claim 26, Kappus does not explicitly teach wherein the focus location is closer to the geometric center of the array than the point of interest. [However arbitrarily choosing a location that is an optimum distance from the focus point would be routine for a person of ordinary skill].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a location that would be at an optimum distance from the control point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645